Exhibit 10.1

NINTH AMENDMENT

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

LEGACY RESERVES LP,

as Borrower,

THE GUARANTORS,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

THE LENDERS SIGNATORY HERETO

DATED AS OF MARCH 23, 2018

Sole Lead Arranger and Sole Book Runner

Wells Fargo Securities, LLC

Syndication Agent

Compass Bank

Co-Documentation Agents

UBS Securities LLC

and

U.S. Bank National Association



--------------------------------------------------------------------------------

NINTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Ninth
Amendment”) dated as of March 23, 2018, among LEGACY RESERVES LP, a limited
partnership duly formed under the laws of the State of Delaware (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the “Obligors”); WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”); and the Lenders signatory hereto.

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Third Amended and Restated Credit Agreement dated as of April 1, 2014
(as amended by the First Amendment to Third Amended and Restated Credit
Agreement dated as of April 17, 2014, that certain Second Amendment to Third
Amended and Restated Credit Agreement dated as of May 22, 2014, that certain
Third Amendment to Third Amended and Restated Credit Agreement dated as of
December 29, 2014, that certain Fourth Amendment to Third Amended and Restated
Credit Agreement dated as of February 23, 2015, that certain Fifth Amendment to
Third Amended and Restated Credit Agreement dated as of August 5, 2015, that
certain Sixth Amendment to Third Amended and Restated Credit Agreement dated as
of November 13, 2015, that certain Seventh Amendment to Third Amended and
Restated Credit Agreement dated as of February 19, 2016 and that certain Eighth
Amendment to Third Amended and Restated Credit Agreement dated as of October 25,
2016 (as so amended prior to the date hereof, the “Existing Credit Agreement”,
and the Existing Credit Agreement, as amended by this Ninth Amendment, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.

B. The Guarantors are parties to that certain Third Amended and Restated
Guaranty Agreement dated as of April 1, 2014 made by each of the Guarantors (as
defined therein) in favor of the Administrative Agent (the “Guaranty”).

C. The Borrower, the Guarantors, the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Existing Credit Agreement as more
fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Ninth Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all article, section and exhibit references in this Ninth Amendment refer to
articles, sections and exhibits of the Credit Agreement.

 

Page 1



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement. Effective as of (a) in the case of
the additions of Sections 9.26 and 9.27 to the Existing Credit Agreement
specified in Section 2.21 below, the date hereof and (b) in any other case, as
of the Ninth Amendment Effective Date:

2.1 Amendments to Section 1.02.

(a) The following definitions are hereby amended and restated in their entirety
to read as follows:

“Agreement” means this Third Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment and the Ninth Amendment, as the same may from time to time be
amended, modified, supplemented or restated.

“Change in Control” means (a) the Parent ceases to (i) be the Beneficial Owner
of 100% of the Equity Interests of Legacy GP, (ii) Control Legacy GP or (iii) be
the Beneficial Owner of 100% of the limited partner Equity Interests in the
Borrower; (b) Legacy GP ceases to be the sole general partner of the Borrower;
(c) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or greater than 50% of the properties or assets
(determined by reference to fair market value of such properties and assets at
the time of such sale, lease, transfer, conveyance or other disposition) of the
Borrower and its Subsidiaries taken as a whole, to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act); (d) the adoption of a plan
relating to the liquidation or dissolution of the Parent or the Borrower;
(e) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Equity Interests of the Parent,
measured by voting power rather than number of shares, units or the like; or
(f) the first day on which a majority of the members of the Board of Directors
of the Parent are not Continuing Directors.

“Consolidated Net Income” means with respect to the Parent and the Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Parent and the Consolidated Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which the Parent or
a Consolidated Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the Parent
and the Consolidated Subsidiaries in accordance with GAAP), except to the extent
of the amount of dividends or distributions actually paid in cash during such
period by such other Person to the Parent or to a Consolidated Subsidiary
(including any such payments made by an E&P

 

Page 2



--------------------------------------------------------------------------------

Subsidiary), as the case may be; (b) the net income (but not loss) during such
period of any Consolidated Subsidiary to the extent that the declaration or
payment of dividends or similar distributions or transfers or loans by that
Consolidated Subsidiary is not at the time permitted by operation of the terms
of its charter or any agreement, instrument or Governmental Requirement
applicable to such Consolidated Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) the net income
(or loss) of any Person acquired in a pooling-of-interests transaction for any
period prior to the date of such transaction; and (d) any extraordinary gains or
losses during such period; and provided further that if the Parent or any
Consolidated Subsidiary shall acquire or dispose of any Property during such
period, then Consolidated Net Income shall be calculated after giving pro forma
effect to such acquisition or disposition, as if such acquisition or disposition
had occurred on the first day of such period.

“Consolidated Subsidiaries” means, (a) with respect to the Borrower, each
Subsidiary of the Borrower (whether now existing or hereafter created or
acquired) the financial statements of which shall be (or should have been)
consolidated with the financial statements of the Borrower in accordance with
GAAP and (b) with respect to the Parent, each Subsidiary of the Parent (whether
now existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Parent who (a) was a member of such board of directors
on the Ninth Amendment Effective Date or (b) was nominated for election or
elected to such board of directors with the approval of a majority of the
Continuing Directors who were members of such board of directors at the time of
such nomination or election.

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for income and income based
taxes paid or accrued, (iii) depreciation, depletion, amortization, accretion
and impairment, including without limitation, impairment of goodwill,
(iv) reasonable transaction expenses and fees in connection with financing,
acquisition and divestiture activities permitted under this Agreement, in an
aggregate amount not to exceed $5,000,000 in any four fiscal quarter period,
(v) minimum payments earned in excess of overriding royalty interests, (vi) any
non-cash items associated with (a) mark to market accounting related to
derivatives or investments, (b) stock based compensation arising from the grant
of or issuance or replacement of stock, stock options or other equity-based
awards or any amendment, modification, substitution or change of any such stock,
stock options or other equity-based awards, in each case in connection with
employee plans or other compensation arrangements, and/or (c) any losses (or to
the extent increasing the Consolidated Net Income, subtracting any gains)
attributable to

 

Page 3



--------------------------------------------------------------------------------

writeups or writedowns of assets, including ceiling test writedowns, and asset
sales and (vii) (i) reasonable and customary one-time investment banking, legal,
accounting and other reasonable and customary advisory transaction expenses and
fees in connection with the Reorganization Transactions and (ii) cash
consideration paid to the equityholders of Legacy GP in connection with the
Reorganization Transactions; provided that the aggregate amount under this
clause (vii) shall not exceed $4,000,000; less, all non-cash items increasing
Consolidated Net Income, all calculated for the Borrower and its Subsidiaries on
a consolidated basis. For the purposes of calculating EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (x) if during
such Reference Period the Borrower shall have designated any Subsidiary as an
E&P Subsidiary or designated an E&P Subsidiary to no longer be an E&P
Subsidiary, EBITDA for such Reference Period shall be calculated on a pro forma
basis as if such designation had occurred on the first day of such Reference
Period, and (y) if the Borrower or any Consolidated Subsidiary shall acquire or
dispose of any Property during such period, then EBITDA shall be calculated
after giving pro forma effect to such acquisition or disposition, as if such
acquisition or disposition had occurred on the first day of such period.

“Guarantors” means (a) Legacy Reserves Operating LP, (b) Legacy Reserves
Operating GP LLC, (c) Legacy Reserves Services, Inc., (d) Legacy Reserves Energy
Services LLC, (e) Dew Gathering LLC, (f) Pinnacle Gas Treating LLC, (g) the
Parent Guarantors and (h) each Material Domestic Subsidiary formed or acquired
during the term of this Agreement or other Domestic Subsidiary that is a party
to the Guaranty Agreement and the Security Agreement as a “Guarantor” and a
“Grantor” (as such terms are defined in the Guaranty Agreement and the Security
Agreement, respectively) and guarantees the Indebtedness pursuant to
Section 8.14(b). For the avoidance of doubt, it is understood and agreed that an
E&P Subsidiary shall not be a Guarantor.

“Pledge Agreement” means the Third Amended and Restated Pledge Agreement of even
date herewith executed by the Guarantors in favor of the Administrative Agent
(as amended, supplemented or otherwise modified from time to time) with respect
to the “Pledged Securities” as defined therein.

“Subsidiary” means, with respect to any Person (the “parent”), (a) any other
Person (i) of which at least a majority of the outstanding Equity Interests is
at the time directly or indirectly owned by the parent or one or more of its
Subsidiaries or by the parent and one or more of its Subsidiaries or (ii) of
which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent or one or more of its Subsidiaries or by the parent and one or more
of its Subsidiaries and (b) any partnership of which the parent or any of its
Subsidiaries is a general partner.

 

Page 4



--------------------------------------------------------------------------------

Unless otherwise indicated herein, each reference to the term “Subsidiary” shall
mean a Subsidiary of the Borrower. Notwithstanding the foregoing, until such
time as the Borrower notifies the Administrative Agent that the Person
constituting an E&P Subsidiary is no longer designated an “E&P Subsidiary”
hereunder, it is understood and agreed that neither such E&P Subsidiary nor any
subsidiary of such E&P Subsidiary shall be a Subsidiary of the Borrower for
purposes of this Agreement and the other Loan Documents other than, to the
extent such E&P Subsidiary would otherwise constitute a ‘Subsidiary’ within the
meaning of such definition, such E&P Subsidiary and its subsidiaries shall each
be a Subsidiary for purposes of Section 7.06, Section 7.09, Section 7.10,
Section 7.23, Section 8.10, Section 8.15, Section 9.09, Section 9.13 and
Section 12.03(b).

(b) The following definitions are hereby added where alphabetically appropriate
to read as follows:

“GP Purchase” means the acquisition by the Parent from the GP Sellers of 100% of
the limited liability company Equity Interests in Legacy GP and the admission of
the Parent as the sole member of Legacy GP, in each case pursuant to the terms
of the GP Purchase Agreement.

“GP Purchase Agreement” means that certain GP Purchase Agreement, dated as of
March 23, 2018, by and among Parent and the GP Sellers, in form and substance
reasonably satisfactory to the Administrative Agent (it being agreed and
understood that the GP Purchase Agreement delivered to the Administrative Agent
on or prior to the date of the Ninth Amendment is reasonably satisfactory to the
Administrative Agent), as it may be amended, supplemented, restated or otherwise
modified from time to time (without giving effect to any amendments,
supplements, restatements or other modifications that are materially adverse to
the Lenders without the prior written consent of the Administrative Agent, it
being acknowledged that any increase in any amounts beyond $3,500,000 payable to
the GP Sellers thereunder shall be deemed to be materially adverse).

“GP Sellers” means, collectively, Brothers Production Properties, Ltd., Brothers
Production Company, Inc., Brothers Operating Company, Inc., J&W McGraw
Properties, Ltd., Moriah Properties, Ltd., DAB Resources, Ltd. and H2K Holdings,
Ltd.

“Legacy GP” means Legacy Reserves GP, LLC, a Delaware limited liability company.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
March 23, 2018, by and among the Borrower, Legacy GP, Parent and Legacy Reserves
Merger Sub LLC, a Delaware limited liability company, in form and substance
reasonably satisfactory to the Administrative Agent (it being agreed and
understood that the Merger Agreement delivered to the Administrative Agent on or
prior to the date of the Ninth Amendment is reasonably satisfactory to the
Administrative Agent), as it may be amended, supplemented, restated or

 

Page 5



--------------------------------------------------------------------------------

otherwise modified from time to time (without giving effect to any amendments,
supplements, restatements or other modifications that are materially adverse to
the Lenders without the prior written consent of the Administrative Agent, it
being acknowledged that any increase in any amounts beyond $50,000 payable
thereunder shall be deemed to be materially adverse).

“Ninth Amendment” means that certain Ninth Amendment to Third Amended and
Restated Credit Agreement, dated as of March 23, 2018, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

“Ninth Amendment Effective Date” has the meaning ascribed to such term in the
Ninth Amendment.

“Parent” means Legacy Reserves Inc., a Delaware corporation.

“Parent Guarantors” means, collectively, the Parent and Legacy GP.

“Reorganization Transactions” means the corporate reorganization of the Borrower
and its Subsidiaries, as described in the Merger Agreement and the GP Purchase
Agreement, which transactions include, without limitation: (A) the formation by
Legacy GP of the Parent and the formation by the Parent of Legacy Reserves
Merger Sub, LLC a Delaware limited liability company (“Merger Sub”), (B) the GP
Purchase on the terms set forth in the GP Purchase Agreement, (C) the merger of
Merger Sub with and into the Borrower, with the Borrower surviving such merger
and the Borrower’s limited partner interests being 100% owned by the Parent as a
result thereof and (D) the exchange of the Borrower’s common and preferred
Equity Interests for common Equity Interests in the Parent on the terms set
forth in the Merger Agreement.

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor.

(c) Clause (e) of the definition of “Excepted Liens” is hereby amended by
replacing the reference therein to “the Borrower” with “the Parent Guarantors,
the Borrower”.

(d) Clause (i) of the definition of “Excluded Accounts” is hereby amended by
replacing the reference therein to “the Borrower” with “the Parent Guarantors,
the Borrower”.

(e) The definition of “Indebtedness” is hereby amended by replacing the phrase
“relating to the Borrower or any of its Subsidiaries” with the phrase “relating
to the Borrower or any of its Subsidiaries or any Guarantor”.

(f) The definition of “Second Lien Loan Documents” is hereby amended by
replacing the phrase “the Borrower or any of its Subsidiaries” with the phrase
“the Borrower or any of its Subsidiaries or any Guarantor”.

 

Page 6



--------------------------------------------------------------------------------

(g) Each of the definitions “Consolidated Cash Balance”, “First Lien Debt”,
“Interest Expense”, “Secured Debt” and “Total Debt” is hereby amended by
replacing each instance of the word “Borrower” with the word “Parent”.

(h) Each of the definitions “Available Cash” and “Legacy Reserves GP, LLC” is
hereby deleted in its entirety.

2.2 Amendment to Section 2.08(j). Section 2.08(j) is hereby amended by replacing
the phrase “the Borrower or any of its Subsidiaries” with the phrase “the
Borrower or any of its Subsidiaries or any Guarantor”.

2.3 Amendment to Section 3.04(d). Section 3.04(d) is hereby amended by
(a) replacing each instance of the phrase “the Borrower or any Subsidiary” with
the phrase “the Borrower or any Subsidiary or any Guarantor” and (b) replacing
the phrase “the Borrower or such Subsidiary” with the phrase “the Borrower or
such Subsidiary or such Guarantor”.

2.4 Amendment to Section 7.14. Section 7.14 is hereby amended by adding a new
sentence at the end thereof to read as follows: “The Parent does not directly
own any Equity Interests in any Person other than Equity Interests in the
Borrower and Legacy GP, and Legacy GP does not directly own any Equity Interests
in any Person other than Equity Interests in the Borrower.”

2.5 Amendment to Section 7.21. Clause (b) of Section 7.21 is hereby amended and
restated in its entirety to read as follows: “(b) to make Restricted Payments
permitted by Section 9.04,”.

2.6 Amendment to Article VII. Article VII is hereby amended by (a) replacing the
phrase “The Borrower represents and warrants to the Lenders that:” immediately
before Section 7.01 with the phrase “The Borrower (and each Parent Guarantor, in
the case of Section 7.27) represents and warrants to the Lenders that:” and
(b) adding a new Section 7.27 thereto to read as follows:

Section 7.27 Representations and Warranties of the Parent Guarantors. Each of
the Parent Guarantors hereby makes each of the representations and warranties to
the Lenders set forth in Section 7.01, Section 7.02, Section 7.03, Section 7.04,
Section 7.05, Section 7.06, Section 7.07, Section 7.08, Section 7.09,
Section 7.10, Section 7.11, Section 7.12, Section 7.13, Section 7.14,
Section 7.21, Section 7.22 and Section 7.23, as if each reference to “the
Borrower” therein were a reference to “such Parent Guarantor”, and provided that
each reference in each such representation and warranty to the Borrower’s
knowledge shall, for the purposes of this Section 7.27, be deemed to be a
reference to such Parent Guarantor’s knowledge.

 

Page 7



--------------------------------------------------------------------------------

2.7 Amendment to Section 8.01(a)-(c). Each of Sections 8.01(a), (b) and (c) is
hereby amended and restated in its entirety to read as follows:

(a) Annual Financial Statements. As soon as available, but in any event not
later than 90 days after the end of each fiscal year, the Parent’s audited
consolidated balance sheet and related statements of operations, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year (which, for
the avoidance of doubt, may be against the financial statements of the Borrower
for any period prior to the closing of the Reorganization Transactions), all
reported on by independent public accountants of recognized national standing
and reasonably acceptable to the Administrative Agent (without a “going concern”
or like qualification or exception and without any qualification or exception as
to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial position and
results of operations of the Parent and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year (which, for the avoidance of doubt, may be against the
financial statements of the Borrower for any period prior to the closing of the
Reorganization Transactions), all certified by a Financial Officer of the Parent
as presenting fairly in all material respects the financial position and results
of operations of the Parent and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer of the Parent and the Borrower in
substantially the form of Exhibit B hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the Effective Date and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) specifying each Subsidiary and
E&P Subsidiary.

 

Page 8



--------------------------------------------------------------------------------

2.8 Amendment to Section 8.01(h). Section 8.01(h) is hereby amended and restated
in its entirety to read as follows:

(h) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Parent, the Borrower or any of its
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Parent, the Borrower or any
such Subsidiary, and a copy of any response by the Parent, the Borrower or any
such Subsidiary to such letter or report.

2.9 Amendment to Section 8.01(i). Section 8.01(i) is hereby amended by replacing
the phrase “the Borrower or any Subsidiary” with “the Parent, the Borrower or
any Subsidiary”.

2.10 Amendment to Section 8.01(p). Section 8.01(p) is hereby amended by
replacing the phrase “the Borrower or any of its Subsidiaries” with “any Parent
Guarantor, the Borrower or any of its Subsidiaries”.

2.11 Amendment to Section 8.01(q). Section 8.01(q) is hereby amended by
replacing the phrase “the Borrower or any of its Subsidiaries” with “any Parent
Guarantor, the Borrower or any of its Subsidiaries”.

2.12 Amendment to Section 8.02(b). Section 8.02(b) is hereby amended by
replacing the phrase “the Borrower or any Subsidiary thereof” therein with the
phrase “any Parent Guarantor, the Borrower or any Subsidiary thereof”.

2.13 Amendment to Article VIII. Article VIII is hereby amended by (a) replacing
the phrase “the Borrower covenants and agrees with the Lenders that:”
immediately before Section 8.01 with the phrase “The Borrower (and each Parent
Guarantor, in the case of Section 8.01, Section 8.02 and Section 8.21) covenants
and agrees with the Lenders that:” and (b) adding a new Section 8.21 to read as
follows:

Section 8.21 Affirmative Covenants of the Parent Guarantors. Each of the Parent
Guarantors hereby covenants and agrees to comply with each of the covenants set
forth in Section 8.03, Section 8.04, Section 8.05, Section 8.07, Section 8.08,
Section 8.09, Section 8.10, Section 8.11, Section 8.15, Section 8.19 and
Section 8.20, as if each reference to “the Borrower” therein were a reference to
“such Parent Guarantor”; provided, however, that, so long as the aggregate
balance held in all Deposit Accounts, Securities Accounts and Commodity Accounts
of the Parent Guarantors does not at any time exceed $500,000, the Parent
Guarantors shall be under no obligation with respect to Section 8.20 prior to
the 30th day following the Ninth Amendment Effective Date (or such later date as
the Administrative Agent may agree to in its sole discretion).

2.14 Amendment to Section 9.01. Section 9.01 is hereby amended by replacing each
instance of the word “Borrower” with the word “Parent”.

 

Page 9



--------------------------------------------------------------------------------

2.15 Amendment to Section 9.04(a). Section 9.04(a) is hereby amended and
restated in its entirety to read as follows:

(a) Restricted Payments. The Borrower and the Parent Guarantors will not, and
will not permit any of their respective Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, return any
capital to its stockholders or make any distribution of their Property to their
respective Equity Interest holders, except (i) the Parent may declare and pay
dividends or distributions with respect to its Equity Interests payable solely
in additional shares of its Equity Interests (other than Disqualified Capital
Stock); (ii) Subsidiaries of the Borrower may declare and pay dividends or
distributions ratably with respect to their Equity Interests; (iii) so long as
both before and immediately after giving effect to such Restricted Payment,
(A) no Default or Event of Default has occurred and is continuing or would
result therefrom, (B) the Borrower has unused Commitments of not less than 20%
of the total Commitments then in effect and (C) the ratio of Total Debt as of
such time (including the effect of any Borrowings or other Debt used to make
such Restricted Payment) to EBITDA for the four fiscal quarters ending on the
last day of the fiscal quarter immediately preceding the date of determination
for which financial statements are available is equal to or less than 3.00 to
1.00, the Borrower may declare and pay cash dividends to the Parent, and the
Parent may declare and pay cash dividends to its Equity Interest holders;
(iv) if no Default or Event of Default has occurred and is continuing or would
exist after giving effect thereto, the repurchase or other acquisition of equity
securities, limited partnership interest or units of the Parent not to exceed
$2,500,000 in the aggregate since the Eighth Amendment Effective Date, from
employees, former employees, directors or former directors of the Parent or its
Subsidiaries (or permitted transferees of such employees, former employees,
directors or former directors), pursuant to the terms of the agreements
(including employment agreements) or plans (or amendments thereto) or other
arrangements approved by the board of directors of the Parent under which such
equity securities, limited partnership interest or units were granted, issued or
sold; and (v) the Borrower may declare and pay dividends or distributions to the
Parent in an amount equal to (A) Taxes then due and owing by the Parent and
(B) reasonable and customary accounting, public company and other overhead and
administrative costs and expenses (exclusive of any markup or premium),
including reasonable and customary director’s fees and expenses, incurred by the
Parent in the ordinary course of business.

2.16 Amendment to Section 9.04(b)(i). Section 9.04(b)(i) is hereby amended by
(a) replacing the word “and” at the end of clause (A) with a comma, (b) adding
the word “or” at the end of clause (B) and (c) adding the following as a new
clause (C): “(C) with the Net Cash Proceeds of any sale of Equity Interests
(other than Disqualified Capital Stock) of the Parent or in exchange solely for
Equity Interests (other than Disqualified Capital Stock) of the Parent”.

 

Page 10



--------------------------------------------------------------------------------

2.17 Amendments to Section 9.05.

(a) Section 9.05(g) is hereby amended and restated in its entirety to read as
follows:

(g) Investments (i) made by the Borrower in or to the Subsidiary Guarantors,
(ii) made by any Subsidiary in or to the Borrower or any Subsidiary Guarantor,
and (iii) made by the Borrower or any Subsidiary Guarantor in Subsidiaries that
are not Guarantors, provided that the aggregate of all Investments made by the
Borrower and the Subsidiary Guarantors in or to all Subsidiaries that are not
Guarantors shall not exceed $20,000,000 at any time, and only to the extent an
Event of Default or Borrowing Base Deficiency does not exist and would not
result from making such Investments.

(b) Section 9.05(m) is hereby added to Section 9.05 to read as follows:

(m) loans and advances made by the Borrower to the Parent to the extent any such
loan or advance (i) is made in lieu of a Restricted Payment permitted pursuant
to Section 9.04 or otherwise under this Agreement and (ii) if made as a
Restricted Payment, would be permitted pursuant to Section 9.04 or otherwise
under this Agreement.

2.18 Amendment to Section 9.11. Section 9.11 is hereby amended by deleting the
last paragraph thereof in its entirety.

2.19 Amendment to Section 9.14. Section 9.14 is hereby amended and restated in
its entirety to read as follows:

Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) (each, an “Affiliate Transaction”) unless (a) such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate and (b) the Borrower
delivers to the Administrative Agent and Lenders: (i) with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $25.0 million but less than or equal to
$50.0 million, an officers’ certificate of a Responsible Officer certifying that
such Affiliate Transaction or series of related Affiliate Transactions complies
with this Section 9.14; or (ii) with respect to any Affiliate Transaction or
series of related Affiliate Transactions involving aggregate consideration in
excess of $50.0 million, an officers’ certificate of a Responsible Officer
certifying that such Affiliate Transaction or series of related Affiliate
Transactions complies with this Section 9.14 and that such Affiliate Transaction
or series of related Affiliate Transactions has been approved by the board of
directors of the Parent (so long as the members of the board of directors are
disinterested) or a majority of the disinterested members of the board of
directors of the Parent, in each case pursuant to a resolution set forth in such
officers’ certificate.

 

Page 11



--------------------------------------------------------------------------------

2.20 Amendment to Section 9.21(a). The final proviso of Section 9.21(a) is
hereby amended and restated in its entirety to read as follows: “provided,
further the Borrower and its Subsidiaries shall be permitted to make an optional
or voluntary Redemption of the Second Lien Loans with (1) the proceeds of
Permitted Refinancing Debt or (2) the Net Cash Proceeds of any sale of Equity
Interests (other than Disqualified Capital Stock) of the Parent or in exchange
solely for Equity Interests (other than Disqualified Capital Stock) of the
Parent”.

2.21 Amendments to Article IX. Article IX is hereby amended by (a) replacing the
phrase “the Borrower covenants and agrees with the Lenders that:” immediately
before Section 9.01 with the phrase “The Borrower (and each Parent Guarantor, in
the case of Section 9.01, Section 9.04(a), Section 9.24, Section 9.25,
Section 9.26 and Section 9.27) covenants and agrees with the Lenders that:” and
(b) adding a new Section 9.24, Section 9.25, Section 9.26 and Section 9.27
thereto to read as follows:

Section 9.24 Passive Holding Company Status of Parent Guarantors. Neither of the
Parent Guarantors shall engage in any operating or business activities or other
transactions and shall not directly hold Equity Interests of any Subsidiary
except the Borrower or Legacy GP; provided that the following shall be permitted
in any event: (a) the maintenance of its legal existence (including the ability
to incur fees, costs and expenses relating to such maintenance), (b) the
performance of its obligations with respect to the Loan Documents, the Second
Lien Loan Documents, the Senior Notes and any Permitted Refinancing Debt of the
foregoing, (c) any public offering of the Parent’s common stock or any other
issuance or sale of the Parent’s Equity Interests and, in each case, the
redemption thereof, (d) payment of taxes and dividends to its Equity Interest
holders and making contributions to the capital of the Borrower and its
Subsidiaries, (e) participating in tax, accounting and other administrative
matters as a member of the consolidated group of the Parent and its Subsidiaries
or the making and filing of any reports required by any Governmental Authority,
(f) holding any cash or cash equivalents incidental to any activities permitted
under this Section 9.24, (g) providing indemnification to officers, managers and
directors, (h) managing, through its board of directors, directors, officers and
managers, the business of the Borrower and its Subsidiaries and (i) any other
activities incidental to the foregoing. Notwithstanding the foregoing, no Parent
Guarantor shall (i) incur, create, assume or suffer to exist any Debt or other
material liabilities or material obligations (including any obligations (whether
contingent or otherwise) under Swap Agreements or guarantees of any obligations
under Swap Agreements), except (A) nonconsensual obligations (other than Debt)
imposed by operation of law, (B) pursuant to any Loan Documents, any Second Lien
Loan Documents, any Senior Notes or any Permitted

 

Page 12



--------------------------------------------------------------------------------

Refinancing Debt of the foregoing to which it is a party or (C) pursuant to
Section 9.05(h); (ii) incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except (A) pursuant to any Loan
Documents or any Second Lien Loan Documents or any Permitted Refinancing Debt of
the foregoing to which it is a party and (B) for Excepted Liens; (iii) make or
permit to remain outstanding any Investment in any Person other than
(A) Investments of the type described in Section 9.05(c) through (f), (B) loans
and advances to the Borrower and the Subsidiary Guarantors and (C) capital
contributions to the Borrower; (iv) Redeem any Senior Notes, Second Lien Loans
or any Permitted Refinancing Debt in respect of the foregoing, or any Debt of
any other Person; (v) merge into or with or consolidate with any other Person,
or sell, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its Property to any other
Person; or (vi) sell, assign, convey or otherwise transfer any Property except
for (A) Restricted Payments permitted by Section 9.04(a) and (B) transfers of
any Property to the Borrower or any Subsidiary Guarantor.

Section 9.25 Negative Covenants of the Parent Guarantors. Each of the Parent
Guarantors hereby covenants and agrees to comply with each of the covenants set
forth in Section 9.04(b)(ii), Section 9.04(c), Section 9.09, Section 9.14,
Section 9.16, Section 9.21(b), and Section 9.22, as if each reference to “the
Borrower” were a reference to “such Parent Guarantor”; provided, however, that,
so long as the aggregate balance held in all Deposit Accounts, Securities
Accounts and Commodity Accounts of the Parent Guarantors does not at any time
exceed $500,000, the Parent Guarantors shall be under no obligation with respect
to Section 9.22 prior to the 30th day following the Ninth Amendment Effective
Date (or such later date as the Administrative Agent may agree to in its sole
discretion).

Section 9.26 Certain Settlements. Each of the Borrower and the Parent Guarantors
will not, and will not permit their Subsidiaries or the Parent to, at any time,
without the prior written approval of the Administrative Agent, make any payment
in any form (including cash, securities or other Property, but excluding any
payments made with the proceeds of insurance) in respect of any settlement of
any action, suit, proceeding, investigation or arbitration relating to the
Reorganization Transactions in excess of $10,000,000.

Section 9.27 LTIP. Each of the Borrower and the Parent Guarantors will not, and
will not permit their Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any payment in any form (including cash, securities or
other Property) pursuant to the Amended and Restated Long-Term Incentive Plan of
the Borrower, dated August 17, 2007, as amended by the First Amendment, dated
June 12, 2015, as it may be further amended, restated, amended and restated or
otherwise modified from time to time or any related employment or other

 

Page 13



--------------------------------------------------------------------------------

agreement (any such payment, an “LTIP Payment”) on account of or in connection
with the Reorganization Transactions and any other LTIP Payments on or after the
date of the Ninth Amendment in respect of grant years 2018 and prior, other than
(i) cash LTIP Payments up to $30,000,000 in the aggregate and (ii) any such LTIP
Payment taking the form of common Equity Interests in the Parent.

2.22 Amendment to Section 10.01. Section 10.01 is hereby amended by replacing
the phrase “the Borrower or any of its Subsidiaries”, the phrase “the Borrower,
any of its Subsidiaries” and the phrase “the Borrower and its Subsidiaries” with
the phrase “the Borrower or any of its Subsidiaries or any Guarantor”.

2.23 Amendment to Section 12.03(b)(ii). Section 12.03(b)(ii) is hereby amended
by replacing the phrase “THE BORROWER OR ANY OF ITS SUBSIDIARIES” with “THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY GUARANTOR”.

2.24 Amendment to Section 12.08. Section 12.08 is hereby amended by replacing
the phrase “the Borrower or any of its Subsidiaries” with the phrase “the
Borrower or any of its Subsidiaries or any Guarantor”.

2.25 Amendment to Section 12.19. Section 12.19 is hereby amended and restated in
its entirety to read as follows:

Section 12.19 Joinder of Parent Guarantors. By executing and delivering the
Ninth Amendment, effective as of the Ninth Amendment Effective Date, each of the
Parent and Legacy GP hereby becomes a party to this Agreement with the same
force and effect as if originally named herein and hereby agrees to be bound by
the terms of this Agreement. In furtherance of the foregoing, on the Ninth
Amendment Effective Date, each of the Parent and Legacy GP shall execute and
deliver to the Administrative Agent a joinder with respect to its obligations
under this Agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent. Each of the Parent and Legacy GP
hereby represents and warrants that each of the representations and warranties
applicable to it in this Agreement are true and correct, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct as of such specified earlier date.

Section 3. Consent to Reorganization Transactions.

3.1 So long as the Ninth Amendment Effective Date has occurred by December 31,
2018 (as may be extended with the consent of the Administrative Agent), the
Lenders hereby (a) agree that (i) none of the Reorganization Transactions shall
constitute (A) a merger or consolidation in violation of Section 9.11 or (B) a
transaction with an Affiliate in violation of Section 9.14 and (ii) the Change
in Control that results on account of the Reorganization Transactions is hereby
waived in its entirety and is deemed not to have occurred and (b) consent

 

Page 14



--------------------------------------------------------------------------------

to the Borrower’s payment of cash in lieu of fractional shares held by its
limited partner Equity Interest holders pursuant to the terms of the Merger
Agreement in an amount up to $50,000 (or such greater amount as the
Administrative Agent may agree to in its sole discretion) and the Borrower’s
payment to Parent of the cash consideration to be paid by Parent to the
equityholders of Legacy GP pursuant to the GP Purchase Agreement in an amount up
to $3,500,000 (or such greater amount as the Administrative Agent may agree to
in its sole discretion).

3.2 Except as expressly waived herein, all covenants, obligations and agreements
of the Borrower and each Guarantor contained in the Credit Agreement (as amended
hereby) and the other Loan Documents shall remain in full force and effect in
accordance with their terms. Without limitation of the foregoing, the foregoing
waiver is hereby granted to the extent and only to the extent specifically
stated herein and for no other purpose and shall not be deemed to (a) be a
consent or agreement to, or waiver or modification of, or amendment to, any
other term or condition of the Credit Agreement (as amended hereby), any other
Loan Document or any of the documents referred to therein, (b) except as
expressly set forth herein, prejudice any right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement (as amended hereby), any other Loan
Document or any of the documents referred to therein, or (c) constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement (as amended hereby), the other Loan Documents, or any other
contract or instrument. Granting the waiver set forth herein does not and should
not be construed to be an assurance or promise that consents or waivers will be
granted in the future, whether for the matters herein stated or on other
unrelated matters.

Section 4. Conditions Precedent. This Ninth Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement) (the “Ninth Amendment
Effective Date”):

4.1 The Administrative Agent shall have received from the Majority Lenders, the
Borrower and the Guarantors, counterparts (in such number as may be requested by
the Administrative Agent) of this Ninth Amendment signed on behalf of such
Person.

4.2 The Administrative Agent shall have received from the Borrower and each
Guarantor (including the Parent Guarantors) counterparts (in such number as may
be requested by the Administrative Agent), signed on behalf of such Person, of
amendments, joinders and/or assumption agreements with respect to each of this
Agreement, the Guaranty Agreement, the Pledge Agreement and the Security
Agreement, in each case with respect to the joinder of the Parent Guarantors,
each of which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

4.3 The Administrative Agent shall be reasonably satisfied that the Security
Instruments create first priority, perfected Liens on all of the Property of the
Parent Guarantors, and the Administrative Agent shall have received
certificates, if any, together with undated, blank stock powers for such
certificates, representing all of the issued and outstanding certificated Equity
Interests in each subsidiary pledged pursuant to the Pledge Agreement.

 

Page 15



--------------------------------------------------------------------------------

4.4 The Administrative Agent shall have received a certificate (which may be the
same certificate delivered pursuant to Section 4.8 and 4.10) of each Parent
Guarantor setting forth (i) resolutions of the board of directors or other
managing body with respect to the authorization of each Parent Guarantor to
execute and deliver the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, (ii) the individuals (A) who
are authorized to sign the Loan Documents to which such Parent Guarantor is a
party and (B) who will, until replaced by another individual duly authorized for
that purpose, act as its representative for the purposes of signing documents
and giving notices and other communications in connection with this Agreement
and the other Loan Documents to which it is a party, (iii) specimen signatures
of such authorized individuals, and (iv) the articles or certificate of
incorporation or formation and bylaws, operating agreement or partnership
agreement, as applicable, of each Parent Guarantor, in each case, certified as
being true and complete.

4.5 The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
each Parent Guarantor, if any.

4.6 The Administrative Agent shall have received an opinion of Kirkland & Ellis,
LLP, special counsel to the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, as to such matters as the
Administrative Agent may reasonably request.

4.7 The Administrative Agent shall have received an executed copy of an
amendment to the Second Lien Intercreditor Agreement, by and among the
Administrative Agent, the Second Lien Administrative Agent, the Borrower and the
Guarantors (including the Parent Guarantors), in form and substance reasonably
satisfactory to the Administrative Agent. Each of the Lenders party hereto
hereby instructs and authorizes the Administrative Agent to enter into such
amendment on its behalf.

4.8 The Administrative Agent shall have received a certificate (which may be the
same certificate delivered pursuant to Section 4.4 and 4.10) of a Responsible
Officer of the Borrower certifying (a) that attached thereto is a true, correct
and complete copy of the Fourth Amendment to the Second Lien Credit Agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, and shall in any event amend the Second Lien Credit
Agreement in the same manner as the Credit Agreement is to be amended by this
Ninth Amendment (the “Second Lien Amendment”) and (b) as to the aggregate amount
of all consent, amendment and other fees payable to the holders of the Second
Lien Loans in connection with the Second Lien Amendment and/or the
Reorganization Transactions (the “Second Lien Amendment Fee”). The “Fourth
Amendment Effective Date” under and as defined in the Second Lien Credit
Agreement shall have occurred (or shall occur substantially concurrently with
the Ninth Amendment Effective Date).

4.9 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable pursuant to the Credit Agreement on or prior to
the Ninth Amendment Effective Date, including (a) fees and expenses invoiced by
Paul Hastings LLP prior to the Ninth Amendment Effective Date and (b) to the
extent any Second Lien Amendment Fee or any Senior Notes Amendment Fee (as
defined below) is paid by the Obligors or any Affiliate thereof, an amendment
fee payable to the Administrative Agent, for the account of each Lender that has

 

Page 16



--------------------------------------------------------------------------------

executed this Ninth Amendment (each such Lender, a “Consenting Lender”), in an
amount equal to the greater of (i) the product of such Consenting Lender’s
Applicable Percentage of the Commitments on the Ninth Amendment Effective Date
multiplied by the Second Lien Amendment Fee and (ii) the product of such
Consenting Lender’s Applicable Percentage of the Commitments on the Ninth
Amendment Effective Date multiplied by the Senior Notes Amendment Fee.

4.10 The Administrative Agent shall have received a certificate (which may be
the same certificate delivered pursuant to Section 4.4 and 4.8) of a Responsible
Officer certifying (a) that attached thereto is a true and complete copy of the
amendment with respect to the Borrower’s Senior Indentures with respect to the
Reorganization Transactions (the “Senior Notes Amendment”), (b) as to the
aggregate amount of all consent, amendment and other fees payable to the holders
of the Senior Notes in connection with the Senior Notes Amendment and/or the
Reorganization Transactions (the “Senior Notes Amendment Fee”), (c) that the
Merger Agreement and the transactions described therein have been approved by at
least a majority of the votes cast of the Borrower’s limited partner unitholders
entitled to vote on the matter; (d) that the consummation of the Reorganization
Transactions will not violate or result in a default under any indenture,
agreement, preferred stock designation or other instrument binding upon the
Borrower or any of its Subsidiaries or their Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Subsidiary
and will not result in the creation or imposition of any Lien on any Property of
the Borrower or any of its Subsidiaries; (e) that the Reorganization
Transactions have been consummated (or will be consummated substantially
simultaneously with the Ninth Amendment Effective Date) pursuant to the terms
and conditions set forth in the Merger Agreement and GP Purchase Agreement and
(f) neither the Merger Agreement nor the GP Purchase Agreement nor any provision
thereof shall have been modified, amended, restated or waived by the Borrower or
any of its Affiliates, and neither the Borrower nor any of its Affiliates shall
have granted any consent thereunder, in each case in a manner that is materially
adverse to the Lenders, without the prior written consent of the Administrative
Agent (it being acknowledged that any increase in any amounts payable beyond, in
the case of the GP Purchase Agreement, $3,500,000 and, in the case of the Merger
Agreement, $50,000, thereunder shall be deemed to be materially adverse).

4.11 No Default shall have occurred and be continuing as of the Ninth Amendment
Effective Date.

4.12 The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this Ninth
Amendment to be effective and to declare the occurrence of the Ninth Amendment
Effective Date when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 4 or the waiver of such conditions as permitted in
Section 12.02 of the Credit Agreement. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Page 17



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Ninth Amendment, shall remain in full force and effect following the
effectiveness of this Ninth Amendment.

5.2 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this Ninth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended
hereby; (c) represents and warrants to the Lenders that as of the date hereof,
after giving effect to the terms of this Ninth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing, (iii) no event or events have occurred which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect and
(iv) the Parent Guarantors, the Borrower and each of the other Guarantors
reasonably expect in good faith that no additional Taxes are payable by the
Parent Guarantors, the Borrower and their respective Subsidiaries in cash as a
result of the Reorganization Transactions; and (d) agrees that from and after
the Ninth Amendment Effective Date each reference to the Credit Agreement in the
other Loan Documents shall be deemed to be a reference to the Credit Agreement,
as amended by this Ninth Amendment.

5.3 Counterparts. This Ninth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Ninth Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.

5.4 No Oral Agreement. This Ninth Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.

5.5 GOVERNING LAW. THIS NINTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

5.6 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Ninth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

Page 18



--------------------------------------------------------------------------------

5.7 Severability. Any provision of this Ninth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.8 Successors and Assigns. This Ninth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

5.9 Loan Document. This Ninth Amendment is a “Loan Document” as defined and
described in the Credit Agreement, and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

5.10 RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER OBLIGOR HEREBY,
FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT RESERVE, RELEASES
AND FOREVER DISCHARGES EACH LENDER, EACH AGENT, THE ARRANGER, THE ISSUING BANK,
AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS,
EMPLOYEES, REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING
ATTORNEYS, ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED
PARTIES” AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS,
DEMANDS, CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES,
COSTS, DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER,
KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW
EXISTING OR HEREAFTER ASSERTED (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING,
EXISTING OR ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF
THE RELEASED PARTIES, IN EACH CASE, ON OR PRIOR TO THE DATE HEREOF AND ARE IN
ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO ANY OF
THIS NINTH AMENDMENT, THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED
MATTERS”). THE BORROWER AND EACH OTHER OBLIGOR, BY EXECUTION HEREOF, HEREBY
ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS IN THIS SECTION 5.10 ARE INTENDED TO
COVER AND BE IN FULL SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES
ARISING IN CONNECTION WITH THE RELEASED MATTERS.

5.11 Termination. Notwithstanding anything herein to the contrary, to the extent
the Ninth Amendment Effective Date has not occurred by December 31, 2018, then,
except as stated in the immediately following sentence, (a) this Amendment shall
be null and void and (b) the Existing Credit Agreement shall continue in full
force and effect without giving effect to any amendments, waivers or other
provisions contained herein shall be reinstated. Notwithstanding the foregoing,
the addition of Section 9.26 to the Existing Credit Agreement specified in
Section 2.21 above shall survive any termination pursuant to this Section 5.11.

[SIGNATURES BEGIN NEXT PAGE]

 

Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     LEGACY RESERVES LP     By:   Legacy Reserves GP, LLC,       its
general partner     By:  

/s/ James Daniel Westcott

    Name:   James Daniel Westcott     Title:   Executive Vice President and
Chief Financial Officer GUARANTORS:     LEGACY RESERVES OPERATING LP     By:  
Legacy Reserves Operating GP LLC, its general partner     By:   Legacy Reserves
LP, its sole member     By:   Legacy Reserves GP, LLC, its general partner    
By:  

/s/ James Daniel Westcott

    Name:   James Daniel Westcott     Title:   Executive Vice President and
Chief Financial Officer     LEGACY RESERVES OPERATING GP LLC     By:   Legacy
Reserves LP, its sole member     By:   Legacy Reserves GP, LLC, its general
partner     By:  

/s/ James Daniel Westcott

    Name:   James Daniel Westcott     Title:   Executive Vice President and
Chief Financial Officer

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LEGACY RESERVES SERVICES, INC. DEW GATHERING LLC PINNACLE GAS TREATING LLC
LEGACY RESERVES ENERGY SERVICES LLC LEGACY RESERVES GP, LLC LEGACY RESERVES INC.
By:  

/s/ James Daniel Westcott

Name:   James Daniel Westcott Title:   Executive Vice President and Chief
Financial Officer

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL     ASSOCIATION, as
Administrative Agent and a Lender     By:  

/s/ Stephanie Harrell

    Name:   Stephanie Harrell     Title:   Vice President

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     COMPASS BANK     By:  

/s/ Rachel Festervand

    Name:   Rachel Festervand     Title:   Senior Vice President

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director By:  

/s/ Craig Pearson

Name:   Craig Pearson Title:   Associate Director

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Kevin M. Behan

Name:   Kevin M. Behan Title:   Managing Director

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Jay T. Sartain

Name:   Jay T. Sartain Title:   Authorized Signatory

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AG ENERGY FUNDING, LLC By:  

/s/ Todd Dittman

Name:   Todd Dittman Title:   Authorized Signatory

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Stephanie Balette

Name:   Stephanie Balette Title:   Authorized Officer

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC. By:  

/s/ Melissa Guzmann

Name:   Melissa Guzmann Title:   Director

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director By:  

/s/ Page Dillehunt

Name:   Page Dillehunt Title:   Managing Director

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Cliff Vaz

Name:   Cliff Vaz Title:   Vice President

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIETE GENERALE By:  

/s/ Max Sonnonstine

Name:   Max Sonnonstine Title:   Director

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

COMPANY

By:  

/s/ Greg Krablin

Name:   Greg Krablin Title:   Vice President

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WEST TEXAS NATIONAL BANK By:  

/s/ C. Scott Wilson

Name:   C. Scott Wilson Title:   Senior Vice President

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Justin Bellamy

Name:   Justin Bellamy Title:   Director

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BP ENERGY COMPANY By:  

/s/ Timothy Yee

Name:   Timothy Yee Title:   Attorney-in-Fact

 

SIGNATURE PAGE

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT